867 A.2d 1261 (2005)
COMMONWEALTH of Pennsylvania, Respondent
v.
Donald Robert CONKLIN, Petitioner.
Supreme Court of Pennsylvania.
January 12, 2005.

ORDER
PER CURIAM.
AND NOW, this 12th day of January, 2005, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issue:
Whether the Commonwealth, as part of its burden of proof in a proceeding to determine whether an individual is a sexually violent predator, must present expert testimony, in the form of a clinical diagnosis by a licensed psychologist or psychiatrist, that the individual suffers from a personality disorder or mental abnormality that makes the person likely to engage in predatory sexually violent offenses.